EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (FormS-8) pertaining to the 2007 Executive Equity Incentive Plan and the 2007 Long-Term Incentive Compensation Plan of Circle Entertainment Inc. of our report dated March27, 2013, with respect to the consolidated balance sheets as of December31, 2012 and 2011 and the related consolidated statements of operations, cash flows, stockholders’ equity and schedule of Circle Entertainment Inc. for the year ended December31, 2012 included in its Annual Report (Form10-K) for the year ended December31, 2012, filed with the Securities and Exchange Commission. /s/L.L. Bradford & Company, LLC Las Vegas, Nevada March 27, 2013
